Citation Nr: 1439199	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ichthyosis vulgaris (skin disability).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 10 percent for ichthyosis vulgaris. 

The Veteran testified at a hearing before an RO Hearing Officer in December 2002; a transcript of that hearing is of record.  In a July 2003 decision, the Hearing Officer granted an increased initial rating of 30 percent for this disability.  However, this did not satisfy the Veteran's appeal.

The Board denied the Veteran's appeal in a November 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in June 2008 granting a joint motion of the parties to vacate the Board's decision and remand the case to the Board.  In June 2009 the Board remanded the case for actions in compliance with the Court's Order. 

Upon return to the Board, the Veteran's appeal was again denied in a July 2010 decision.  The Veteran again appealed the Board's decision to the Court, which issued an Order in October 2011 granting a joint motion of the parties to remand the case to the Board.  The matter was then remanded by the Board in February 2012 for additional development in accordance with the parties' joint motion.

The Veteran has not alleged unemployability due to his service-connected skin disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

FINDINGS OF FACT

1.  From January 25, 2001, to August 29, 2002, the Veteran's ichthyosis vulgaris was manifested by exudation and itching, but not by systemic or nervous manifestations or by exceptionally repugnant disfigurement. 

2.  From August 30, 2002, to December 3, 2012, the Veteran's ichthyosis vulgaris was manifested by generalized cutaneous involvement but not by systemic or nervous manifestations or by manifestations requiring systemic medications such as immunosuppressive retinoids.

3.  From December 3, 2012, to the present, the Veteran's ichthyosis vulgaris has been manifested by generalized cutaneous involvement with the need for constant use of systemic medication for control.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2012, the criteria for an initial rating in excess of 30 percent for ichthyosis vulgaris have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7824 (2013).

2.  On and after December 3, 2012, the criteria for a 60 percent rating for ichthyosis vulgaris have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7824 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2001 and in the June 2006 Supplemental Statement of the Case (SSOC).  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently by way of the December 2013 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Board also notes that the most recent joint motion of the parties in October 2011, as incorporated by the Court's Order, expressed no issues regarding the duty to provide notice.  The Board is confident that if any VCAA notice deficiencies existed at the time of the filing of the joint motion, such deficiencies would have been brought to the Court's attention in the interest of judicial economy. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in December 2013.  This most recent examination was conducted during the winter months, therefore complying with the requirements of the joint motion of the parties.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since this most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

II.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran initially filed his claim for service connection for a skin disorder in January 2001.  A February 2002 rating action awarded service connection for ichthyosis vulgaris and assigned a 10 percent disability rating.  The Veteran appealed the initial rating assigned.  A July 2003 rating action awarded an initial 30 percent rating for ichthyosis vulgaris, effective January 25, 2001.  The Veteran did not indicate satisfaction with this rating and perfected this appeal.  Thus, the question at hand is whether a rating in excess of 30 percent is warranted at any time throughout this initial rating period.

During the pendency of this claim, the criteria for evaluating disabilities of the skin were twice revised, in 2002 and again in 2008.  With regard to the change effective in October 2008, the new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Moreover, the Board notes that Diagnostic Code 7824, the rating criteria pertinent to this Veteran's claim, did not change in 2008.  Thus, there is no change to consider effective in October 2008.  As to the 2002 change, VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria effective August 30, 2002.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

Prior to August 30, 2002, ichthyosis vulgaris was rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (eczema).  The rating criteria allowed for the currently assigned rating of 30 percent with a showing of exudation or constant itching, extensive lesions or marked disfigurement.  A rating of 50 percent was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if the condition is exceptionally repugnant. 

From August 30, 2003, ichthyosis vulgaris has been rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7824 (diseases of keratinization including ichthyosis).  The rating criteria provide that a rating of 30 percent is assigned with either generalized cutaneous involvement or systemic manifestations, and intermittent systemic medication such as immunosuppressive retinoids required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A rating of 60 percent is assigned for either generalized cutaneous involvement or systemic manifestations and constant or near-constant systemic medications such as immunosuppressive retinoids are required during the past 12-month period.

A.  Prior to August 30, 2002

In October 2001, in response to his claim for service connection, the Veteran was provided a VA-contracted examination in which he reported that he had experienced dry, cracked, itchy skin for the past 25 years with exacerbations especially during the winter months.  He also reported fissures that would bleed, and that his skin condition had been treated with topical moisturizing creams.  His current symptoms included itching, pain, and a rash involving his upper and lower extremities as well as his lower abdomen and back.  On examination the Veteran's skin was found to be severely dry, scaly, with hyperpigmented scarring involving the upper arms and legs, especially the thighs, lower legs and feet.  There was no evidence of cracking, and the examiner suggested that the Veteran's skin condition was under control with the use of daily moisturizers.  The diagnosis was ichthyosis vulgaris, noted as currently stable.  The examiner stated that the stability may have been due to the examination being performed in a warm weather month, and confirmed that the condition exacerbated in cold weather months. 

The Veteran had a VA Persian Gulf examination in June 2002 in which he described his functional impairment as "slight" based as much on foot pain as on the skin disorder.  His facial skin was observed to be "very healthy" and his arms looked healthy.  However, he had severe scaling as well as cracked and shiny pruritic dermatitis that was dry and burning on both legs, left worse than right.  The Veteran stated that his symptoms were much worse in the winter, when the condition would also affect his arms and back.  The examiner noted that at the time of the examination, the Veteran's ichthyosis vulgaris was at its best.  On objective examination the skin was free of ecchymosis and pigmentation on facial areas was normal.  There were some areas on the arms, back and legs that were hyperpigmented and showed evidence of lichenification and shiny/scaly/cracked skin characteristic of a fish-scale appearance on the areas affected by dermatitis. Hair distribution was normal.  The condition was controlled by Eucerine cream, Moisturel, and Lac-Hydrin 12%.  There was no indication of systemic effect.  The clinical impression was ichthyosis vulgaris. 

The Board finds at this point that the Veteran's skin condition prior to August 30, 2002, as described above does not warrant a rating in excess of 30 percent under the rating criteria then in effect.  In this regard, the Board notes that none of the evidence for this period shows that the disability was productive of systemic or nervous manifestations or that the condition was productive of more than marked disfigurement.  The Board acknowledges that the VA examinations of record were performed during the warmer months; however, the Veteran did not report repugnant disfiguring or systemic/nervous manifestations even during the winter months when his symptoms were much worse. 

The Board has also considered whether the Veteran's disorder may be rated more favorably under the criteria of Diagnostic Code 7800 (disfigurement of the head, face and neck).  Prior to August 30, 2002, a rating higher than 30 percent under Diagnostic Code 7800 required complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement, but in this case there is no medical or lay evidence of any such disfiguration. 

There is accordingly no schedular basis on which to award a rating higher than 30 percent under the criteria in effect prior to August 30, 2002.  The Board will now turn its attention to symptoms from August 30, 2002, for application of the new rating criteria. 

B.  Since August 30, 2002

In December 2002, the Veteran testified at a hearing before the RO that he treated his ichthyosis vulgaris with a prescription cream three or four times a day.  He also stated that he would often wake up at night from the pain of his skin drying up, and he had to sleep with a humidifier to keep the air moisturized.  His wife sometimes had to help him apply the moisturizer to his body.  He stated the disorder covered his arms, legs, back and hips, essentially his entire body.  The disorder was better by about 40 percent in the hot, humid summer months, but much worse in the dry cold weather of winter. 

In February 2003 the Veteran was provided another VA contract examination to determine the severity of his skin condition.  The examiner noted that the Veteran's ichthyosis vulgaris covered his lower abdomen, both of his legs and feet, the inner side of his upper arms, and his back.  The examiner found that 70 percent of the Veteran's body surface was affected.  The disease was very itchy and caused hyper pigmented scarring that sometimes cracked and bled; however, there were no open cracks evident on examination.  The Veteran stated that he treated his skin disease with lotions provided by a dermatologist.  There was no indication of treatment via systemic medications.  No ulceration, exudation or exfoliation was noted, and the disorder did not affect the face or the front of the chest. 

Outpatient clinical notes dated in May 2004 and September 2004 show ongoing treatment for the Veteran's skin condition with prescription creams, lotions and ointments, but without any indication of systemic medication.

The Veteran was provided another VA examination in February 2006.  He reported experiencing diffuse scaling, itching, and burning of his skin with one to two flare-ups per year with an underlying baseline level of skin disease that was difficult to tolerate.  The Veteran again stated that he used numerous corticosteroids and other topical preparations when treating his skin disease.  He identified three products he used daily for the past 12 months (Lac-Hydrin, Vaseline and Eucerin), but none of those products is a systemic medication.  In fact, the Veteran denied use of systemic or oral therapy for his skin condition.  He stated he was employed as a warehouse shipping agent and that he had some difficulty with that occupation.  He stated that during severe flare ups, his skin would frequently crack and be quite painful; this would make his occupational duties and his activities of daily living (ADLs) quite difficult.  He also reported that his skin was painful when he showered.  He denied any systemic symptoms.  The examiner's diagnosis was moderate-to-severe ichthyosis vulgaris, noted to be "rather severe" on the day of examination.  The examiner noted the Veteran was only treating the disorder with topical moisturizers, and stated the Veteran would be a candidate for systemic therapy due to the extensive involvement and severe nature of the ichthyosis that day. 

Clinical outpatient notes continue to show prescription lotions and creams in May 2005, November 2006, April 2007, November 2008, and February 2009.  The Board notes that Vitamin E appeared on his prescription list in November 2008, however, there is no indication in any clinical note that this was prescribed to treat his skin condition.  The Veteran presented to a VA dermatology consult in February 2009 with dry skin on both legs.  The Veteran's medication list included Urea 40 percent skin cream, Geri-hydrolac 12 (ammonium lactate) and petroleum jelly, none of which is a systemic medication such as immunosuppressive retinoids. 

The Veteran again underwent VA skin examination in September 2009.  The examining physician reviewed the claims files and the VA treatment records.  The Veteran complained that in the fall months the condition would become worse, with cracking and pain of the skin of his legs and arms.  The Veteran reported treating the condition with two different over-the-counter moisturizers; the examiner stated that neither of the moisturizers is a corticosteroid or immunosuppressive.  In terms of occupational impairment, the Veteran stated that although he suffers from itching at work (especially in the fall months when the condition becomes worse) he is able to function in his occupation although the itching makes him irritable.  

On examination there was superficial ichthyosis covering between 20 and 40 percent of the total body area.  The disorder was present on the lower extremities from the buttocks to the feet; there were no ichthyosis on the face and no tissue loss or distortion of features.  There was no ulceration, exfoliation, crusting, or systemic/nervous manifestations.  There was no requirement for treatment by corticosteroids or other immunosuppressives; in fact, the examiner stated that systemic therapy was not required.  There was no scarring of the head, face or neck, although there were a number of small superficial scars on the lower extremities reportedly due to scratching the ichthyosis.  The Veteran had abnormal texture of the skin (shiny and reptilian appearance, but smooth to the touch) of both lower extremities.  Photographs were taken during the examination and have been associated with the claims files. 

An April 2013 VA dermatology note shows that the Veteran continued to treat his skin condition with lotions and creams.  The dermatologist noted that in the past, treatment was via Eucerine, urea, and Lac-Hydrin, although for the past few years the Veteran only used Lac-Hydrin and Vaseline.  The dermatologist prescribed Eucerine, Urea 40% and Lac-Hydrin for treatment at that time.

Most recently, the Veteran underwent a VA skin examination on December 3, 2013.  The veteran reported that his symptoms have persisted and continue to flare up during winter months and due to direct sun exposure.  Symptoms include large, hyperpigmented, scaly patches, particularly on the buttocks and legs, but also on the posterior neck, lateral arms, dorsum of the hands and feet, lower abdomen and back.  Cracking and bleeding occurred during flare-ups.  He also reported that the cracking and bleeding were worse when he was at work, due to banding and lifting required by his job.  The condition was noted to affect more than 40 percent of the Veteran's body.  The examiner confirmed that the Veteran used Eucerin, Urea 40% cream, and Lac-Hydrin to treat this skin condition.  The examiner confirmed that the Veteran does not experience systemic manifestations of the skin disease, including fever, weight loss or hypoproteinemia.  The examiner did, however, confirm that during the prior year, the Veteran had constant or near constant use of Vitamin D capsules to control his ichthyosis vulgaris.  

On review of the evidence above the Board finds that for the period beginning August 30, 2002, until December 3, 2012, the Veteran's ichthyosis vulgaris continued to more nearly approximate the criteria contemplated by the currently assigned 30 percent rating under Diagnostic Code 7824.  In this regard, the Board notes that the December 3, 2013, VA examiner reported that the Veteran had constant or near-constant use of a Vitamin D pill to control his skin condition for the prior year.  Prior to this time, the evidence did not show that the Veteran took systemic medication and there was no medical evidence indicating that he required such medication on a constant or near-constant basis.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a 60 percent evaluation under Diagnostic Code 7824 is warranted, effective December 3, 2012, one year prior to the December 2013 VA examination which suggested that systemic medication had been used constantly the prior year. 

The Board also finds that it is not appropriate to rate the Veteran's ichthyosis vulgaris by analogy under the current version of Diagnostic Code 7806 for dermatitis or eczema, as the Rating Schedule provides a Diagnostic Code for the Veteran's specific skin disease. 

The Board has considered whether the Veteran's disorder may be rated more favorably under the criteria of Diagnostic Code 7800.  From August 30, 2002, a rating higher than 30 percent under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, lips) or with six or more characteristics of disfigurement.  The VA examination in February 2006 documented involvement of the face and head, including pairs of features; however, there is no indication of visible or palpable tissue loss, which is the threshold requirement for the higher rating.  A higher rating under Diagnostic Code 7800 is accordingly not warranted.

For these reasons, the Board finds that a 60 percent rating is warranted for the Veteran's service-connected ichthyosis vulgaris, effective December 3, 2012, but that a rating in excess of 30 percent is not warranted for the period prior to that date.

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, as well as RO hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of those assigned above under any applicable diagnostic code.  

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration, as is suggested by the Veteran's representative's July 2014 statement.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected skin disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's ichthyosis vulgaris warrants a 30 percent rating prior to December 3, 2012, and a 60 percent rating from December 3, 2012, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


